Order entered November 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00748-CV

                          PARALLEL NETWORKS, LLC, Appellant

                                                 V.

                              JENNER & BLOCK LLP, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-01146-E

                                             ORDER
       We GRANT appellant’s November 18, 2013 unopposed motion for an extension of time

to file a reply brief. Appellant shall file its reply brief on or before November 26, 2013.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE